BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
STUART A. WEXLER
Trial Attorney, Tax Division
Stuart.A.Wexler@usdoj.gov
LEE F. LANGSTON
Trial Attorney, Tax Division
Lee.F.Langston@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:15-cr-00438-JO

               v.                                    GOVERNMENT’S OPPOSITION TO
                                                     DEFENDANT’S MOTION TO REDUCE
WINSTON SHROUT,                                      SENTENCE [ECF 198]

              Defendant.

       The United States of America, by and through Billy J. Williams, United States Attorney

for the District of Oregon, and Stuart A. Wexler and Lee F. Langston, Trial Attorneys, Tax

Division, hereby submit this Opposition to Defendant’s Motion to Reduce Sentence (Doc. 198).

In the more than three years after defendant was convicted at trial, he has served just six months

of a 120 month sentence, broken his word to the Court to self-surrender, fled the state as a

fugitive until apprehended by the US Marshals, and now stands before the Court requesting that

United States’ Opposition to Defendant’s Motion for Release                                    Page 1
                                                                                      Revised March 2018
his sentence be reduced from ten years to six months or, in the alternative, that the Court

recommend that he be sentenced to home confinement. Because defendant has not met his

burden of showing the “extraordinary and compelling reasons” to justify relief, his motion

should be denied.

                                  FACTUAL BACKGROUND

       Defendant was convicted on April 21, 2017, of all nineteen counts charged in the

superseding indictment. Following conviction, this Court permitted defendant to remain at

liberty until sentencing. Defendant filed three motions requesting continuances and then filed a

motion arguing that defendant was not competent to proceed to sentencing. Following the denial

of that motion, defendant was sentenced on October 22, 2018. At sentencing, defendant argued

that he be sentenced to probation. Then, as now, defendant contended that his age, veteran

status, medical conditions, and large family meant he should receive a more lenient sentence. He

also argued – as he does here and contrary to the jury’s factual findings – that there was no

chance anyone would honor the thousands of fictitious financial instruments the defendant sent

to community banks and the US treasury and that there was essentially no loss. The Court, after

considering these factors, declined to give defendant a probationary sentence and instead

sentenced him to 120 months imprisonment. Doc. 160.

       Following the pronouncement of sentence, the Court expressed concern about releasing

defendant because the Court was concerned he would not voluntarily report to prison.

Sentencing Tr. 10/22/18, p. 59. The defendant promised the Court that he would self-report. Id.

Defendant filed four motions to delay his self-surrender date (Doc. 165, 176, 179, and 182) and

requested bail pending appeal from the Ninth Circuit. His bail motion was denied by the Ninth

Circuit on March 1, 2019. Defendant was ordered to report to FCI Sheridan on March 4, 2019.

United States’ Opposition to Defendant’s Motion for Release                                   Page 2
Defendant called Christina Song, U.S. Pretrial Services Officer, on March 1, 2019, and left a

voice message promising to report as ordered. Despite his promise to the Court and the U.S.

Pretrial Services Officer, defendant failed to report and a warrant was issued on March 5, 2019.

         Defendant was apprehended on November 1, 2019, by US Marshals in Payson, Arizona.

Defendant was returned to custody by federal agents and began serving his sentence at FCI

Terminal Island. His current release date is May 7, 2028. On April 1, 2020, defendant submitted

a request to the Bureau of Prisons for a “reduction in sentence due to the dangers of the

coronavirus.” The defendant submitted a second request on May 22, 2020. Defendant’s request

was denied by the warden at FCI Terminal Island on June 5, 2020.1

         Defendant tested positive for COVID-19 on April 29, 2020, and was admitted to the

inpatient unit at the Health Services Center at Terminal Island.2 See Exhibit A, pp. 13, 19. He

received two x-rays and reported no symptoms consistent with COVID-19, although the chest x-

rays showed a case of pneumonia which BOP concluded was likely a symptom of COVID-19.

Additionally, he did not have a fever and denied any shortness of breath or chest pains. Id. at 8.

Defendant asked to be returned to the general population on May 2, 2020. Id. He was

discharged from the health unit on May 2, 2020, and isolated within his housing unit until May

10, 2020.3 After discharge, he continued to be treated on an outpatient basis. He received chest

x-rays on May 5, 2020, May 11, 2020, and May 20, 2020. Id. at 1-3. Those x-rays showed that

his pneumonia was improving. Id.




1
  BOP has not yet acted on defendant’s request to transfer to home confinement. It is the government’s
understanding that defendant’s request is still under consideration.
2
  BOP records indicate that this positive test result was from a swab administered on April 23. Therefore, it is likely
defendant was positive as early as April 23.
3
  Defendant was in isolation from April 25 until May 10 in keeping with BOP policy of requiring prisoners to be in
isolation until symptom free for 15 days.
United States’ Opposition to Defendant’s Motion for Release                                                   Page 3
        On May 22, 2020, defendant filed the instant motion pursuant to Section 3582(c)(1)(A)(i)

seeking a reduction of his sentence to time-served and a period of home confinement. Defendant

argued that his underlying health conditions “put his life at grave risk should he contract

COVID-19” and that remaining at FCI Terminal Island gave defendant “an extraordinarily high

likelihood of contracting COVID-19.”

                                          ARGUMENT

        Defendant’s motion should be denied because (1) defendant has failed to meet his burden

of demonstrating compelling reasons sufficient to justify releasing him 6 months into a 120

month sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) demonstrate that defendant

should continue to serve his sentence; and (3) defendant’s release would create a substantial

danger to the community.

   I.      Defendant has not demonstrated extraordinary and compelling reasons warranting
           release.

        The Court should deny the defendant’s motion for compassionate release on the merits.

The Court may grant the defendant’s motion for reduction of sentence only “if it finds that . . .

extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). Further, the proposed sentencing reduction must be consistent with “the factors

set forth in section 3553(a).” Id. As the movant, the defendant bears the burden to establish that

he or she is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir.

2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014). As the terminology in the

statute makes clear, compassionate release is “rare” and “extraordinary.” United States v. Willis,

2019 WL 2403192, at *3 (D.N.M. June 7, 2019) (unpublished) (citations omitted).


United States’ Opposition to Defendant’s Motion for Release                                   Page 4
       The defendant’s ability to bring a motion for release under Section 3582 was created by

the First Step Act’s amendments. The statute previously allowed such a motion only by the

Bureau of Prisons. Aside from allowing prisoners to bring motions directly, however, the First

Step Act did not change the substantive requirements for compassionate release. As was the case

before the First Step Act, the rules for allowing release appear in the Sentencing Commission’s

policy statements, as directed by Congress in 28 U.S.C. § 994(t). Thus, the Application Notes to

U.S.S.G. § 1B1.13, “Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A)

(Policy Statement),” define “extraordinary and compelling reasons.”

       There are four categories of circumstances that can be deemed extraordinary and

compelling: (1) terminal or serious medical conditions that “substantially diminish” a

defendant’s ability to provide self-care and from which the defendant is not expected to recover;

(2) serious physical and mental deterioration suffered by defendants who are sixty-five or older

and who have served at least 10 years or 75% of their sentence; (3) the death or incapacitation of

a caregiver for minor children of a spouse in circumstances where the defendant is the only

available caregiver, and (4) “other reasons” determined by the Director of Prisons, which are set

forth in Program Statement 5050.50, available at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf (last accessed June 4, 2020). U.S.S.G. §

1B1.13 Application Notes 1(A) – (D).

       Program Statement 5050.50 contains standards that are both more extensive than and

slightly different from those stated in the Section 1B1.13 policy statement. For instance, the

program statement defines a “debilitated medical condition” as one where the inmate is

“[c]ompletely disabled, meaning the inmate cannot carry on any self-care and is totally confined



United States’ Opposition to Defendant’s Motion for Release                                 Page 5
to a bed or chair; or [c]apable of only limited self-care and is confined to a bed or chair more

than 50% of waking hours.” Program Statement 5050.50 at 5.

        The Sentencing Commission recognizes two circumstances related to the medical

condition of the defendant that may warrant a reduction in a defendant’s term of imprisonment.

First, the Commission describes an inmate “suffering from a terminal illness (i.e., a serious or

advanced illness with an end of life trajectory).” The Sentencing Commission noted that

“[e]xamples include metastatic solid—tumor cancer, amyotrophic lateral sclerosis (ALS), end-

stage organ disease, and advanced dementia.” Second, the Commission identifies a circumstance

in which “[t]he defendant (I) suffering from a serious physical or medical condition, (II)

suffering from a serious functional or cognitive impairment, or (III) experiencing deteriorating

physical or mental health because of the aging process, that substantially diminishes the ability

of the defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover.” Program Statement 5050.50. The common

denominator is “a serious physical or medical condition” that “substantially diminishes the

ability of the defendant to provide self-care within a correctional facility.”

        Defendant’s sole argument for compelling circumstances is the risk that he might contract

COVID-19 while incarcerated and suffer serious or potentially serious complications.

Defendant’s contention is unsupported by the record of care he has already received while

incarcerated at his current facility.

        Defendant was administered a COVID-19 test on April 23, 2020, and the results were

confirmed as positive for COVID-19 on April 29. Following confirmation of the results,

defendant was admitted to an inpatient facility, his condition and symptoms were monitored, and

he was isolated from other prisoners. He received five chest x-rays to monitor his pneumonia.

United States’ Opposition to Defendant’s Motion for Release                                  Page 6
He reported no shortness of breath, chest pains, or fevers. Following his release from the

medical center, doctors working for the Bureau of Prisons continued to monitor him on an

outpatient basis and examined him each week, including a chest x-ray to evaluate his health.

Despite defendant’s x-ray results, defendant denied any other symptoms.

        Defendant’s motion argues that his underlying medical conditions and age make him

particularly vulnerable to complications from COVID-19. Doc. 198, p. 10. The government

agrees that the defendant is in the group of the population identified by the CDC as high-risk. In

the four weeks following his positive diagnosis, however, defendant’s condition was stable and

improving. Indeed, defendant himself requested that he be released from the medical facility

back to the general population. See Exhibit A, p. 7. Accordingly, while defendant might be in a

high-risk group ex ante, it does not appear his age and underlying medical conditions have

prevented the Bureau of Prisons from effectively managing his case of COVID-19 in his current

facility.

        The only factor defendant identifies as an extraordinary and compelling circumstance is

the possibility that his health conditions could exacerbate a potential COVID case and the

existence of the pandemic within FCI Terminal Island more generally. It is clear, however, that

his underlying health conditions have not actually made his positive COVID diagnosis

unmanageable. Bureau of Prisons has continued to have the resources necessary to diagnose,

treat, and monitor defendant’s condition. While defendant did have pneumonia at the time of his

positive test result, his prognosis has been consistently improving despite any underlying health

conditions. As a result, defendant has failed to show the extraordinary and compelling reasons

necessary to justify releasing him 95 months early. See United States v. Korn, 2020 WL

1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“in this Court’s view, the mere possibility of

United States’ Opposition to Defendant’s Motion for Release                                  Page 7
contracting a communicable disease such as COVID-19, without any showing that the Bureau of

Prisons will not or cannot guard against or treat such a disease, does not constitute an

extraordinary or compelling reason for a sentence reduction under the statutory scheme.”)

   II.      Defendant should not be released based on an analysis of the § 3553(a) factors.

         Even were this Court to find that defendant had met the burden of demonstrating

extraordinary and compelling reasons for release, this Court must consider the factors set forth in

18 U.S.C. § 3553(a) as part of its analysis. See § 3582(c)(1)(A); United States v. Chambliss, 948

F.3d 691, 694 (5th Cir. 2020). Here, the § 3553(a) factors strongly disfavor a sentence reduction.

Those factors include:

                (1)      the nature and circumstances of the offense and the history
                         and characteristics of the defendant;
                (2)      the need for the sentence imposed
                         (A)     to reflect the seriousness of the offense, to promote
                                 respect for the law, and to provide just punishment;
                         (B)     the need to afford adequate deterrence to criminal
                                 conduct;
                         (C)     to protect the public from further crimes of the
                                 defendant; and
                         (D)     to provide the defendant with educational or
                                 vocational training, medical care, or other
                                 correctional treatment in the most effective manner;
         18 U.S.C. § 3553(a).

   A. Nature and Circumstances of the Offense and History of the Defendant

         Defendant’s motion tries to portray defendant’s offense as a non-violent offense that

caused essentially “no actual loss.” (Doc. 198, p. 5). But as the Court noted at sentencing,

defendant was “a non-productive person” who “advocated hundreds, if not thousands, of people

through the years that they need not pay their taxes and support our government . . . The fact of

the matter is that other people have followed [his] instruction and tutelage and have violated the

law.” Sentencing Tr. 10/22/18, p. 56-57.
United States’ Opposition to Defendant’s Motion for Release                                   Page 8
        Although defendant accurately states that this is defendant’s first conviction, the record

makes it clear that it is not his first offense. Rather, as defendant admitted at trial, he has run his

seminars advocating lawbreaking for decades. Defendant’s sole method of support for years was

running seminars where he tried to induce people to commit crimes. In addition to the loss in

taxes to the government, defendant’s own followers suffered as their credit was ruined, they lost

their homes and businesses, and – like the defendant’s own stepdaughter – they were arrested

and convicted of crimes. See Doc. 155, p. 19. The Southern Poverty Law Center and the Anti-

Defamation League identified the defendant as a leading sovereign citizen. Id. Further,

defendant arguably committed a crime after his conviction and sentencing by willfully failing to

report to prison after promising to do so.

        Defendant has expressed no remorse either at trial, sentencing, or in the eighteen months

since he was sentenced. Indeed, as discussed further below, defendant advertised a scheduled

“seminar” for the weekend before sentencing until ordered to stop by the Court. Competency

Hearing Tr. 9/27/18, p. 81.

    B. The Need for the Sentence to Promote Respect for the Law and to Provide Just
       Punishment for the Offense

        As further evidence of his lack of remorse, defendant broke his promise to the Court and

failed to report for his sentence. Despite the Court extending defendant the courtesy to remain at

liberty for the three years after he was convicted of multiple felonies, defendant failed to report

to prison even after telling Probation that he was aware of the reporting date. Defendant has

expressed no remorse for the eight months he remained a fugitive and indeed does not address it

in his motion. Releasing defendant now would significantly reward him for becoming a fugitive.

In fact, it would result in defendant serving less time in prison than he was a fugitive.


United States’ Opposition to Defendant’s Motion for Release                                     Page 9
       In October of 2018, this Court sentenced defendant to a 120 month sentence that the

Court acknowledged “may well be a life sentence.” Sentencing Tr. 10/22/18, p. 58. Defendant

became a fugitive and has now served just six months or approximately five percent of his

sentence. It would be grossly unfair for the defendant to serve significantly less time than those

who followed his teachings. See United States v. Anton Paul Drago, 2:13-cr-00334-JCM-CWH,

Doc. 1 at Count Eight, Doc. 177 (D. NV 2016) (25 years); United States v. Morris, et al, 1:10-cr-

00317-REB, Docs. 140, 588, 623 (D. CO 2012) (10 years); United States v. Paul Ben Zaccardi,

2:13-cr-00463-TC, Doc. 35 at Counts Seven-Nine, Doc. 110 (D. UT 2015) (4 years).

   C. Deterrence

       The Sentencing Guidelines explicitly recognize the importance of deterrence in criminal

tax cases. See U.S.S.G. ch 2, pt. T, introductory cmt. (“Because of the limited number of

criminal tax prosecutions relative to the estimated incidence of such violations, deterring others

from violating the tax laws is a primary consideration underlying these Guidelines.”). As noted

above, defendant, through his seminars as well as his online writing and video appearances, is a

particularly visible member of the sovereign citizen movement.

       Throughout the pendency of this case and even after conviction, defendant maintained

that the prosecution was illegal and that he would be vindicated. The day after his competency

hearing, more than 18 months after his conviction, defendant appeared on a program called The

GoldFish Report. Defendant told the public that his website and seminars “ha[ve] been

suspended under threat by agents of the present government” but that once “this new government

comes into effect . . . it will come back up as Solutions in Commerce.” See

https://youtu.be/vRJpvWlvbIg?t=1h6m39s.



United States’ Opposition to Defendant’s Motion for Release                                 Page 10
         As discussed in the Government’s sentencing memorandum, defendant has been on

notice that his teachings were criminal since at least 2012. Doc. 155, p. 26. Nevertheless, he did

not stop advertising his seminars until so ordered by the Court in September 2018. Releasing the

defendant after serving just six months of his sentence will send a dangerous message that

defendant’s crimes were not serious or that he has in some way been vindicated by the Court. It

runs the very real risk that more people will be seduced by the defendant’s teachings and end up

committing further crimes.

    D. Defendant’s Proposed Release Plan is Inappropriate

         Under the applicable policy statement, this Court must deny a sentence reduction unless it

determines the defendant “is not a danger to the safety of any other person or to the community.”

USSG § 1B1.13(2). Here, defendant’s positive COVID diagnosis poses a danger to the safety of

the community and his proposed release plan fails to adequately address either the community or

the defendant’s own medical needs.

         Defendant’s motion indicates that the extent of his release plan is living in a trailer in

Hurricane, Utah. The motion further states that defendant’s “common-law wife and children

have prepared this safe location for him to quarantine.” Doc. 198, p. 8. Notably, the motion and

its accompanying exhibits are silent on who exactly would be caring for defendant, the location

of the trailer, or what steps would be taken to ensure the safety of defendant and the surrounding

community.

         The U.S. Probation Office conducted a site visit of a trailer identified by counsel on June

3, 2020.4 The trailer currently has no running water or gas, and the ground can be seen through



4 Probation has informed the government that they were unaware of defendant’s positive COVID test and did not
take that into consideration in evaluating the appropriateness of the location or their ability to supervise defendant.
United States’ Opposition to Defendant’s Motion for Release                                                    Page 11
holes in the floor. See Exhibit B, p. 1. Probation concluded these issues make the trailer

currently uninhabitable. Id. at 2.5 Defendant has provided no timeline nor plan on when or how

the trailer would be repaired enough to be inhabitable. Further, and contrary to defendant’s

assertion that he will self-isolate in the trailer, Probation learned that he is planning to share the

trailer with two individuals, including a minor. Id. The trailer has no address and, although

Charlotte Killips indicated that the neighbor whose address was provided was a good friend, the

neighbor claimed not to know Ms. Killips or defendant and made a veiled threat about the

number of guns he owned. Id. at 1.

         The motion is also silent on how defendant plans on travelling from FCI Terminal Island

to Utah other than that his family “stands prepared to provide any necessary assistance for his

transportation.” Doc. 198, pp. 14-15. It does not address how defendant and any escort will

travel the 429 miles through three states from FCI Terminal Island to Hurricane, Utah. The

proposed release plan does not address the mode of transportation, identify who will accompany

defendant, or identify what steps will be taken to keep defendant or his escorts from spreading or

being exposed to COVID-19 along the way. If defendant elects to drive, anyone that

accompanies the defendant will be exposed to many hours of close confinement with the

COVID-19-positive defendant, putting their health at risk. If defendant attempts to fly, he will

encounter exponentially more people and could infect them at the airport or in the plane.

         Presently, defendant is in a facility where the Bureau of Prisons is aware of his diagnosis,

actively monitoring his medical condition, and providing the appropriate treatment. Defendant


5 Supervisory U.S. Probation Officer Frank Davis, who conducted the site inspection, informed the government on
June 4 that the trailer is not currently fit for human residence and that defendant should not be allowed to release to
the location until repairs are verified. Officer Davis also stated that he did not inspect the trailer for electricity or air
conditioning, both of which he felt were essential because the daily temperature in Hurricane, Utah, can hit 110 in
the summer. Officer Davis indicated he would attempt to ascertain whether the trailer had electricity, but did not
provide an update prior to the submission of this pleading.
United States’ Opposition to Defendant’s Motion for Release                                                        Page 12
instead proposes a release plan that potentially exposes people in three states to a positive

COVID-19 case, where defendant will live in a small, currently uninhabitable trailer with no

running water or heat with two other individuals. This Court recently denied a motion for

compassionate release, in part, for similar inadequacies. United States v. Houghton, 3:14-cr-

00312, Doc. 43 at 5 (June 4, 2020).6 Defendant’s proposal puts the onus on U.S. Probation to

monitor defendant while avoiding infection themselves and provides no assurances defendant

will not become a fugitive again, potentially spreading COVID-19 to wherever he chooses to

hide. It is also silent on how defendant will support himself or what medical care will be

available.

        Finally, defendant’s risk of flight poses specific risks to the U.S. Probation Office that

must supervise him, and the law enforcement officers who would be called upon to arrest him if

he were to try and flee again. Far from reducing risk, defendant’s proposed release plan creates

more of a danger to the community, to those responsible to monitor him, and to defendant

himself.

        Given defendant’s crimes, prior fugitive status, lengthy remaining sentence, history of

adequate medical care at FCI Terminal Island, and lack of a release plan, compassionate release

is not warranted in this case.

///

///




6 Additionally, while defendant Shrout does not have the criminal history of defendant Houghton, they do both
share a long history of non-compliance with the law. Houghton at 5-6.
United States’ Opposition to Defendant’s Motion for Release                                             Page 13
                                      CONCLUSION

      For the foregoing reasons, the Court should deny defendant’s motion for early release.

      Dated: June 5, 2020.

                                                  Respectfully submitted,

                                                  BILLY J. WILLIAMS
                                                  United States Attorney

                                                  /s/ Lee Langston
                                                  LEE F. LANGSTON
                                                  STUART A. WEXLER
                                                  Trial Attorneys




United States’ Opposition to Defendant’s Motion for Release                            Page 14
                                 CERTIFICATE OF SERVICE

I hereby certify that on June 5, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to the attorney of
record for the defendant.




                                                      _s/Lee F. Langston_______________
                                                      LEE F. LANGSTON
                                                      STUART A. WEXLER
                                                      Trial Attorneys, Tax Division
                                                      202-353-0036




United States’ Opposition to Defendant’s Motion for Release                                 Page 15
